            Case 2:18-cr-00151 Document 157 Filed 05/01/19 Page 1 of 2 PageID #: 4104

                                         District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 5/1/2019                                                                  Case Number 2:18-cr-00151
Case Style: USA vs. Muhammed Samer Nasher-Alneam
Type of hearing Criminal Jury Trial
Before the honorable: 2512-Faber
Court Reporter Ayme Cochran                                                     Courtroom Deputy Cindy Lilly
Attorney(s) for the Plaintiff or Government C. Bunn,Jennifer Rada Herrald


Attorney(s) for the Defendant(s) Katherine Capito,Isaac Forman,Michael Hissam


Law Clerk Rachel Procaccini                                                   Probation Officer
                                                         Trial Time
Jury Trial. Day No. 11



                                                       Non-Trial Time




                                                        Court Time
8:30 am to 10:33 am
10:57 am to 12:31 pm
2:00 pm to 2:11 pm
2:18 pm to 4:15 pm
Total Court Time: 5 Hours 45 Minutes Court actively conducting trial proceedings/Contested proceedings

                                                     Courtroom Notes
Scheduled Start: 8:30 a.m.
Actual Start: 8:30 a.m.
Court in session for charge conference

9:19 a.m.
Jury in, examination of DR. MURPHY by Mr. Forman resumes
Cross by Ms. Bunn

10:33 a.m.
Jury out, recess

10:57 a.m.
Jury in, cross of DR. MURPHY by Ms. Bunn continues

12:31 p.m.
Jury out, recess

2:00 p.m.
In session, jury in Re-Direct of DR. MURPHY by Mr. Forman

2:11 p.m.
Defendant rests, Jury out, recess

2:18 p.m.
Jury in
Closing by Ms. Herrald
Closing by Mr. Hissam
Closing by Ms. Bunn

4:15 p.m.
           Case 2:18-cr-00151 Document 157 Filed 05/01/19 Page 2 of 2 PageID #: 4105

                               District Judge Daybook Entry
Closing by Ms. Herrald
Closing by Mr. Hissam
Closing by Ms. Bunn

4:15 p.m.
Jury out, recess
